Citation Nr: 1445964	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-03 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to April 6, 2012 for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2008 and November 2009 of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and Montgomery, Alabama, which denied the benefits sought on appeal.  The jurisdiction of the case currently lies with the RO in Montgomery, Alabama.

The Veteran and his wife testified at a March 2013 videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is associated with the claims file.

In November 2013, the Board reopened claims for entitlement to service connection for right and left shoulder disabilities and granted the reopened claims, reopened a claim for entitlement to service connection for a low back disability and remanded the reopened claim for additional development, granted an initial rating of 30 percent for migraine headaches prior to April 6, 2012, and granted a rating of 50 percent for migraine headaches beginning on April 6, 2012.  As a January 2014 rating decision granted entitlement to service connection for degenerative arthritis of the spine, with a 20 percent rating effective February 20, 2009, the issue of entitlement to service connection for a low back disability is no longer part of the Veteran's appeal.

The Veteran appealed the issue of entitlement to an initial rating in excess of 30 percent for migraine headaches prior to April 6, 2012 to the United States Court of Appeals for Veterans Claims (CAVC), which vacated the denial and remanded the issue back to the Board for additional development in a June 2014 Order, based on a May 2014 Joint Motion For Partial Remand (Joint Motion).  


Although the Veteran submitted additional evidence in August 2014, along with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013), this evidence is not relevant to the issue currently on appeal.  See 38 C.F.R. § 20.1304(c) (2013).


FINDING OF FACT

The evidence of record prior to April 6, 2012 shows headache symptomatology equivalent to characteristic prostrating attacks occurring on an average once a month over the last several months but does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for migraine headaches prior to April 6, 2012 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 
The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in February 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for headaches by rating decision in November 2009.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until the August 2011 Statement of the Case, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim on appeal.

The February 2009 letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the February 2009 letter of the criteria for assignment of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A pertinent VA evaluation of the Veteran's service-connected headaches was obtained in October 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination in this case is adequate, as it provides the symptomatology of the disability at issue.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including as his March 2013 video conference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the March 2013 video conference hearing, the Veteran's representative, Disabled American Veterans, and the undersigned VLJ asked the Veteran questions about his headache disability.  Although the Veteran primarily discussed his headache symptomatology after April 6, 2012, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim currently on appeal.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

The issue currently on appeal is whether an initial rating in excess of 30 percent is warranted for migraine headaches prior to April 6, 2012.

According to the Joint Motion, the Board did not provide adequate reasons and bases for its determination that the Veteran's migraine headaches warranted no more than a 30 percent rating prior to April 6, 2012.  The Board failed, in accordance with Pierce v. Principi, 18 Vet. App. 440 (2004), to discuss the "interplay" among the regulations found at 38 C.F.R. § 4.3, 4.7, and 4.21 (2013) when it denied a 50 percent rating for migraine headaches prior to April 6, 2012.  The Board also failed to explain why evidence in the October 2009 VA examination report regarding the frequency of the Veteran's headaches weighs against the conclusion that they productive of severe economic inadaptability, as the criteria appear to allow a 50 percent rating where the evidence shows that the Veteran has prostrating headaches only every other week.  The Joint Motion pointed out that the Secretary has conceded that the term "productive" could be read to mean either "producing" or "capable of producing." 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Evaluation of a service-connected disability requires a review of a Veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. 
§ 4.21 (2013).

Service connection for migraines was granted in a November 2009 rating decision, and a 10 percent initial disability rating was assigned effective February 20, 2009.  Subsequently, in a May 2012 Decision Review Officer's decision, the RO increased the rating to 30 percent effective April 6, 2012.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  In November 2013, as noted above, the Board granted an initial rating of 30 percent for migraine headaches prior to April 6, 2012 and granted a rating of 50 percent for migraine headaches beginning on April 6, 2012.

The Veteran's service-connected migraine headaches are currently evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating; a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id. 

The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

The term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

In VA neurology clinic notes dated in April 2009, October 2009 and March 2010, the Veteran reported throbbing headaches "that lasts all day long."  They were associated with nausea, photophobia, and phonophobia.  The Veteran stated that the headache started at the base of his neck, moved around the sides of his head and ended up at the top of his head.  He further stated that he experienced this twice per month.  It was noted that he had brought in a headaches journal showing nearly daily headaches.  He denied early morning awakenings, projectile vomiting, or focal signs or symptoms.  There were no seizures, loss of consciousness or double/blurry vision. 

In April 2009, it was noted that the Veteran's headache syndrome had begun to become chronic and therefore, a prophylactic agent was warranted as his symptoms were debilitating.

The Veteran was provided a VA examination in October 2009.  The VA examiner indicated that the claims file was reviewed.  The Veteran stated that his headaches occurred weekly and lasted for about three days.  They were associated with nausea, photophobia, and phonophobia.  He reported that the frequency of his migraine headaches during the past 12 month period was weekly, but that less than half of the attacks were prostrating.  The headaches lasted about 1 to 2 days.  The diagnosis was migraines.  The examiner found that there were significant effects on usual occupation due to pain. 

In March 2010, the Veteran stated that in a 30 day period, he was only experiencing 4 headaches, and that both abortive and prophylactic agents were effective.

In a December 2010 VA neurology consultation report, the Veteran was seen for a chief complaint of migraine headaches.  He related that he was only taking Sumatriptan as an abortive therapy, and his headache frequency was approximately 1 to 2 per month.  He denied any positional component or headache awakening him from sleep, associated with focal neurologic deficits.  He reported phono/photo-phobia and nausea associated with the headaches. 

The Veteran submitted copies of his leave record dated from September 2008 to September 2011, which showed that he took 12 hours of sick leave in December 2009 and March 2010 due to migraine headaches.

A June 2011 VA neurology clinic note reflects that the Veteran's headache frequency had decreased to one bad migraine every two weeks.

In an October 2011 VA neurology report, the Veteran stated that headaches were occurring at least 3 times per month and lasted 2.5 to 3 days at a time.

In this case, the pertinent question is whether the Veteran's headaches manifested in prolonged and very frequent prostrating attacks productive of (or capable of producing) severe economic inadaptability prior to April 6, 2012 (when a 50 percent rating was assigned).  

Even when the provisions of 38 C.F.R. §§ 4.3, 4.7, and 4.21 are taken into consideration, the Veteran's headache symptoms do not meet the criteria required for an evaluation in excess of 30 percent under Diagnostic Code 8100 prior to April 6, 2013.  The Veteran reported on the October 2009 VA examination that he had weekly headaches but that fewer than half of the attacks were prostrating, meaning that he had fewer than two prostrating attacks a month.  Further, although the Veteran's leave record reflects that he missed a lot of work days from September 2008 to April 2011, only two 12-hour days of sick leave are noted to be due to migraine headaches.  He indicated in March 2010 that his headache medications were effective, and there is no notation after October 2010 of completely prostrating and prolonged attacks.  Therefore, the Board concludes that medical findings on examination, as well as the Veteran's own self-reported symptomatology, do not demonstrate headache symptomatology prior to April 6, 2012 that more nearly approximates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  This is not a case where the evidence is in equipoise between two ratings, nor is it a case where entitlement to a higher rating is being denied because of a failure to have all of the symptoms of a higher rating.  Rather, the Board finds that the preponderance of the evidence supports a rating no higher than 30 percent for migraine headaches prior to April 6, 2012.

The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, as the Veteran's symptomatology encompasses the criteria under Diagnostic Code 8100, as discussed above, the Board concludes that Diagnostic Code 8100 is the appropriate code under which to rate the disability.  See 38 C.F.R. § 4.104, Diagnostic Code 8100.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.   The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the symptoms of the Veteran's service-connected headaches prior to April 6, 2012 are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  A schedular rating in excess of 30 percent was available for migraine headaches prior to April 6, 2012, but the Veteran's disability did not warrant a higher rating, as discussed above.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's migraine headaches present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). 

Consequently, the Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19  (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Lastly, the Court has held that VA must address the issue of entitlement to a total disability rating based on individual unemployability if it is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, as the evidence prior to April 6, 2012 indicates that the Veteran was working full time, the record does not reasonably raise that issue.


ORDER

Entitlement to s rating in excess of 30 percent prior to April 6, 2012 for migraine headaches is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


